Exhibit FOR IMMEDIATE RELEASE Vincent Loiacono Joins TerreStar as Chief Accounting Officer CFO Neil Hazard Steps Down RESTON, Va. – November26, 2008 – TerreStar Corporation (NASDAQ: TSTR) today announced that Vincent Loiacono has joined TerreStar as Chief Accounting Officer and Principal Accounting Officer responsible for the financial planning, analysis, and treasury activities; reporting to TerreStar President Jeffrey Epstein. “Vincent brings 25 years of experience in finance, accounting, and operations in the telecommunications industry,” said Jeffrey Epstein. “We welcome the addition of Vincent’s level of professionalism and financial discipline and believe there is great value in his experience with both public companies and start-ups – including an initial public offering (IPO).” Prior to joining TerreStar, Loiacono served as Senior Vice President and Corporate Controller of WorldSpace, Inc, a satellite-based radio and data broadcasting service, which operated in countries in Africa, Asia and Western Europe. He was responsible for all global accounting activities, including compliance and controls, financial reporting, accounting transactional work processes and financial information systems, as well as financial standards, planning and financial support to its global businesses such as a $221 million IPO for WorldSpace. Previously, Loiacono served in senior management financial roles in AT&T Government Solutions and Nextel Communications.Loiacono also held senior manager and manager roles at KPMG and Deloitte and Touche, public accounting firms. Mr.
